Citation Nr: 0414664	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  99-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1970 to 
February 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 1999, a 
transcript of which is of record.  While the veteran also 
requested a personal hearing before a Member of the Board in 
conjunction with this appeal, that request was withdrawn in 
May 2001.

The Board issued a decision in August 2001 that found that 
new and material evidence had been received and reopened a 
claim for service connection for PTSD.  The August 2001 Board 
decision also purported to deny on the merits the issue of 
entitlement to service connection for PTSD.  That part of the 
Board's August 2001 decision that denied service connection 
for PTSD on the merits was subsequently vacated by a 
September 2000 order of the United States Court of Appeals 
for Veterans Claims (Court).  The Joint Motion for Remand 
supporting the Court's order reflects that the August 2001 
Board decision was vacated and remanded for additional 
assistance in attempting to obtain records relating to 
Congressional inquiries or to discuss this evidence as part 
of the reasons and bases of the decision.  

In a March 2003 decision, the Board remanded the claim to the 
RO for additional assistance in obtaining records relating to 
Congressional Inquiries regarding alleged maltreatment of 
recruits noted in a Command Chronology dated in March 1971, 
and to insure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  That development was completed to the 
extent possible, the RO issued a supplemental statement of 
the case in March 2004, and the case was returned to the 
Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for PTSD has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the claim for 
service connection for PTSD addressed in this decision, and 
has obtained all relevant evidence designated by the veteran, 
in order to assist him in substantiating his claim for VA 
compensation benefits. 

2.  The veteran did not engage in combat with the enemy.

3.  The occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD, including the claimed in-
service stressor of personal assault, is not supported by 
credible supporting evidence.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by service. 
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.304(f) (1996); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for PTSD.  A March 1998 RO letter itemized the 
specific information regarding stressors that the veteran 
needed to send, and the RO sent a PTSD Questionnaire to 
assist the veteran in providing this stressor information.  A 
May 1999 RO letter requested from the veteran copies of any 
records or documents he had regarding any hazing injury or 
death of Marines during basic training at the Marine Corps 
Recruiting Depot, San Diego, from August 3, 1970 through 
November 4, 1970, and requested a response regarding whether 
any member of the veteran's unit had been injured or killed 
during basic training due to actions or assault by a training 
instructor.  

The required development necessary for claims of PTSD based 
upon personal assault has been completed in this case.  In a 
May 2003 letter, the RO informed the veteran of the evidence 
needed to substantiate the claim for service connection for 
PTSD, including to substantiate the occurrence of a personal 
assault.  The RO advised the veteran what evidence had been 
received, that VA would request any information or evidence 
the veteran wanted VA to obtain, including any medical 
evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  In the May 2003 letter, 
the RO specifically requested the veteran to tell VA if he 
had experienced any of a specified list of behavioral changes 
indicative of the occurrence of a personal assault.  Thus, 
the veteran has been advised which portion of evidence is to 
be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  These 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183; Pelegrini, supra. 

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim.  The record reflects 
that in August 2000 the RO requested a VA medical examination 
for the veteran regarding his PTSD claim; however, this 
request was canceled when it was determined that the veteran 
was incarcerated for a felony, for which he was scheduled for 
release in May 2001.  The medical evidence is sufficient to 
decide this appeal and there is no further duty to provide an 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As the basis of this decision is 
that there is no credible supporting evidence of the 
occurrence of a stressor, including that the veteran's 
account of such incidents and circumstances of his active 
service is not credible, further examination or medical 
etiology opinion would not aid in substantiating the claim. 

In order to assist the veteran, in a March 2003 decision, the 
Board remanded the claim for service connection for PTSD to 
the RO for additional assistance in obtaining records 
relating to Congressional Inquiries regarding alleged 
maltreatment of recruits noted in a Command Chronology dated 
in March 1971.  The RO's efforts to obtain such records 
included requests to the Marine Corps Historical Center, 
National Archives and Records Administration, Navy Office of 
Legislative Affairs, and three attempts with the Washington 
Navy Yard.  Only after receiving information from the Marine 
Corps Historical Center (June 2003) that they did not have 
the requested records, and that the requested records would 
have been destroyed by the Navy, did the RO determine that 
additional assistance to the veteran would not further aid in 
substantiating the veteran's claim.  Accordingly, the Board 
finds that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, the original RO 
decision that is the subject of this appeal was entered in 
June 1998, before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, as noted above, VCAA provisions were subsequently 
considered and complied with.  There is no indication that 
there is additional evidence to obtain; and there has been a 
complete review of all the evidence of record.  The Board 
finds that there is no prejudice to the appellant by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  In the present case, a 
substantially complete application was received in February 
1998.  Thereafter, in a rating decision dated in June 1998, 
the claim was denied.  Only after that rating action was 
promulgated did the AOJ, in May 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant").  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error"). 

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of "any additional evidence you 
feel we should consider," and that VA would assist in 
obtaining this evidence.  In a letter informing the veteran 
that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

As noted above, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton, supra; see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Service Connection for PTSD

The veteran contends that he has PTSD that is due to abusive 
treatment he received while on active duty, to include being 
assaulted by a superior.  The veteran testified in April 1999 
that on the fifth day of boot camp he was sent to the duty 
hut, where others tortured him, screamed, and beat on him for 
hours, and that two brothers who went into the hut were taken 
away in an ambulance.  The veteran also reported that he was 
violent and beat a staff sergeant and a gunnery sergeant.  
The veteran reported that others in service beat him, though 
he later learned to fight back, and that he even beat other 
recruits with a night stick.  The veteran later reported that 
he was beaten several times a day during infantry training.  

A.  Factual Background 

The veteran's service medical records reflect that his 
psychiatric condition was clinically evaluated as normal on 
his July 1970 enlistment examination, and he weighed 193 
pounds.  At the time of this examination, the veteran 
reported that he had not experienced frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort. 

The veteran's enlistment application reflects that he had 
been arrested in July 1969, was charged with illegal 
entrance, and was released to his parents, with no other 
action was taken or pending.  This action was not considered 
as requiring a morals waiver by the service department.  The 
veteran's service records show no indication of any 
disciplinary problems on active duty prior to 1972.  In May 
1972, the veteran was cited for failure to obey a lawful 
order, and failure to obey a direct order.  In May 1972, the 
veteran was counseled that he was not recommended for 
promotion due to substandard conduct.  In July 1972, the 
veteran was cited for using disrespectful language.  In 
November 1972, he was cited for failure to go at time 
prescribed to appointed place of duty, to wit: Battalion 
Physical Drill Formation. In November 1972, he was counseled 
regarding the military law provision concerning frequent 
involvement of discreditable nature with military 
authorities, and warned that further involvement or lack of 
improvement in deficiencies might lead to a discharge by 
reason of unfitness.  Further, in December 1972, the veteran 
was cited for use of disrespectful language and deportment 
toward his superior in execution of his duties, and 
wrongfully appeared at Company Headquarters without collar 
chevrons displayed on utility shirt and in an unclean utility 
uniform and accouterments thereto.  Nothing in these records 
reflects that the veteran was ever assaulted or disciplined 
because of physically assaulting another individual or 
individuals.

The records confirm that the veteran was recommended for an 
undesirable discharge under dishonorable conditions.  In 
support of this recommendation were statements written by the 
veteran's platoon commander, platoon sergeant (Sergeant F), 
and the platoon's first sergeant.  All of these statements 
essentially noted that the veteran had received counseling 
for his weight problem, appearance, and attitude, with no 
improvement thereof.  Consequently, all of these individuals 
recommended that the veteran be discharged.

Service medical records from April 1972 reflect that the 
veteran complained of sweating, trembling, and nervousness 
during "office hours" which was diagnosed as anxiety 
reaction.  In May 1972, the veteran received a psychiatric 
evaluation due to several disciplinary problems over the 
previous month.  It was noted that the veteran had completed 
two years of service prior to this without any problems.  It 
was further noted that he had been written up in 2 cases for 
failing to obey orders, and when he went to mast for these 
offenses he became angry, started yelling at the presiding 
officers, and then would break-down in tears.  The veteran 
reported that he had no one with whom he was close, and that 
he felt that he was constantly waging a mental war against 
people.  Although he had almost 2 years left in the service, 
he was afraid that he was going to get himself in so much 
trouble that he would get a bad conduct discharge.  The 
veteran's social background was reviewed, including his 
relationships with his parents.  For example, the veteran 
reported that his parents divorced when he was 6 years old.  
The veteran described his mother as an understanding, though 
nondirecting individual, who allowed him to do as he pleased, 
although he could only get along with her for short periods 
of time.  The veteran reported that he lived with his natural 
father for about 6 months when he was 16, but he was unable 
to get along with his natural father even though his father 
would buy him anything he wanted.  The veteran noted that his 
mother remarried when he was age 10, and that his stepfather 
used to beat him.  He put up with this until he left home at 
about age 15.  The veteran also reported that he dropped out 
of school in the 9th grade, he was charged with breaking and 
entering his aunt's home, and was due to be sent to a boys 
home, but his mother got him out of this and arranged for him 
to live with his natural father.  When the veteran found out 
he could not get along with his father, he went to work on a 
friend's farm until he was 17 and joined the military in 
hopes of "getting away from it all."  In the military, he 
found no friends, and, at the time of this consultation, his 
loneliness and temper were mounting as he faced returning to 
the United States and having to continue his active duty, 
which he revealed limited his freedom to run away from his 
problems.  Following mental status examination of the 
veteran, the overall impression was adolescent in turmoil.  
The veteran was found to be able to distinguish right from 
wrong and adhere to the right, and was able to participate in 
his own defense.  The psychiatrist's recommendation was that 
the veteran could continue to provide useful service with 
appropriate leadership, counseling, and discipline.  
Moreover, the psychiatrist recommended that the veteran might 
benefit from further out-patient psychiatric evaluation and 
treatment.  A subsequent psychiatric evaluation conducted in 
July 1972 resulted in an impression of immature personality.  

The service records reflect that the veteran wrote to his 
mother in November 1972 requesting that she contact a member 
of the United States Senate on his behalf regarding the 
treatment he received from Sergeant F.  He wrote that 
Sergeant F was prejudiced against blacks, fat people, anybody 
with any amount of hair, anybody that had ever taken dope, 
and anyone that had been busted.  Further, the veteran 
reported that Sergeant F degraded his character by giving him 
jobs that were below his rank; announcing everything he did 
wrong; that Sergeant F used a favoritism system to see who 
got the bad jobs; and that Sergeant F instructed the veteran 
to do a number of things at the same time which made it 
impossible to get them all done.  The veteran also asserted 
that Sergeant F did this just to harass the veteran about it.  
In response to the Senator's inquiry on this matter, an 
official with the Department of the Navy reported in May 1999 
that an inquiry failed to substantiate the allegations 
against Sergeant F.  It was noted that the platoon of which 
Sergeant F was charged, and which the veteran was a member, 
was small, which enabled the sergeant to devote more time 
than would normally be available to the individual care, 
training, supervision, education and development of platoon 
members.  Moreover, it was stated that Sergeant F's 
enforcement of regulations concerning weight, haircut 
standards, and alcohol and drug abuse had been concentrated 
and firm, yet fair.  There was no evidence of demonstration 
of prejudice on Sergeant F's part due to any individual's 
race, color, creed, or disciplinary record.  Work details 
were assigned and distributed evenly and according to the 
needs of command.  It was stated that the veteran had not 
been assigned any details which had not been, or were not 
being performed by platoon members of equal grade.  
Additionally, it was stated that the veteran's performance of 
duty was characterized by his lack of response to all 
attempts at improvement of his manifold deficiencies, which 
included an overweight condition, chronic unkempt appearance 
both in and out of uniform, lack of respect for authority and 
regulations, nonadherence to courtesy, and contempt for his 
seniors.  It was also stated that the veteran required 
continuous counseling in these areas, and that his 
allegations of harassment and degradation of character were 
reflections of the veteran's resentment of counseling 
attempts by his superiors at various levels.  It was further 
noted that the veteran's commanding officer had recommended 
him for discharge by reason of unfitness due to his frequent 
involvement of a discreditable nature with military 
authorities.

An in-service psychiatric consultation was obtained in 
December 1972 at the request of the veteran's defense counsel 
to determine whether the veteran could be diagnosed as having 
a character or behavior disorder.  It was stated that the 
veteran had had continuous difficulty dealing with authority 
through out his enlistment, that he had had numerous "office 
hours," and that his performance of duty was poor.  The 
veteran's family background was also summarized, including 
that he came from a broken family; his parents divorced when 
he was 6; and his mother had remarried approximately 4 times.  
The veteran described his mother as a nondirecting though 
understanding individual who allowed him to do as he pleased, 
while he could only get along with her for short periods of 
time.  The veteran reiterated that his mother remarried when 
he was 10, and that he did not get along with his stepfather.  
Also, the veteran did not get along well in school: his 
grades were poor, he did not like his teachers nor the work 
they disciplined him to do, he often skipped school for a 
week at a time, he did not get along with the other students, 
he felt that he was different from other kids, he was not a 
very athletic person, he was not in the same social group as 
most of the students, and he had very few friends.  The 
veteran also stated that he had difficulty as a child because 
of his obsessive stealing.  Although he often stole from 
other students and his family, he was only caught about 4 
times; however, he stated that he grew out of it.  He quit 
school after completing the 9th grade, and joined the 
military "to get away from it all."  Since joining the 
military he had had continuous problems.  After 11 months on 
Okinawa during his first tour he had a problem with his 
command until his rotation to CONUS.  While in California, he 
began have problems there, and was sent to a psychiatrist, 
but was transferred when the problems did not resolve.  The 
veteran reported that his purpose was again to get away from 
his problems, but that he had found that his problems 
followed him wherever he went.

Following the in-service psychiatric examination of the 
veteran in December 1972, the examiner's overall impression 
was a severe inadequate personality that existed prior to 
enlistment.  The examiner concluded that the veteran was not 
mentally ill, and was responsible for his behavior.  The 
examiner did acknowledge that the veteran had a longstanding 
diagnosed character and behavior disorder that did not and 
would not require hospitalization.  Further, the examiner 
stated that the veteran had made a poor adjustment to the 
military service despite appropriate leadership, counseling, 
discipline, or other appropriate methods.  Also, the examiner 
found the veteran to have a long standing inability to adapt 
to most situations involving any degree of pressure as 
documented, and a relationship with authority figures that 
subsequently led the veteran to use poor, immature judgment, 
and to behave in a similar way.  The examiner's 
recommendation was that the veteran be processed by his local 
command for an administrative discharge by reason of 
unsuitability without recourse to further psychiatric 
evaluation, hospitalization, or Medical Survey Boards.  The 
veteran was ultimately discharged under honorable conditions 
due to unsuitability.

No further psychiatric treatment is shown by the service 
medical records.  On his February 1973 release from active 
duty examination, the veteran's psychiatric condition was 
clinically evaluated as normal.  His height was noted to be 
68 1/2 inches, and his weight was 200 pounds.

Private medical records dated in 1986 and 1990 are negative 
for psychiatric treatment.  VA outpatient treatment records, 
which cover a period from 1989 to 1996, reflect treatment for 
physical problems, as well as drug and alcohol dependency.  
These records also note that the veteran underwent 
neuropsychiatric and personality testing in 1995.

A September 1995 VA Social and Industrial Survey noted that, 
at the age of 6, the veteran's parents divorced after a long 
separation; his family moved from place to place to find work 
and to "run away from bills"; his mother was "a large, 
overbearing woman"; and he received constant physical 
beating with hands and objects until age 14.  The veteran 
reported that, because of the beatings and continuous moves, 
he did not achieve good grades in school.  The veteran also 
reported that, when he was 10, his mother remarried, and his 
stepfather used to physically abuse him.  It was noted that 
the veteran discussed his junior high years with some 
sadness, including the fact that he was academically behind 
his classmates and he "didn't belong."  He described how he 
was sent to school in dirty, undersized clothes, and that his 
goal in school was to find something to eat because "there 
was nothing to eat at home."  At age 14, the veteran went to 
live with his biological father, whom he described as "a 
slow person," who worked on a farm.  The veteran lived with 
his father until he enlisted in the military at age 17.  He 
reported that during his military training he became "Gomer 
Pyle with an attitude."  The veteran reported that he felt 
"broken" by his military training, and that he had not been 
the same person since.  He also reported that he lost over 
100 pounds in boot camp.  After his training, he reported 
that he was stationed in Okinawa, where he spent the first 6 
months picking up garbage.  He reported that this occurred 
because he "didn't look like a Marine, they thought [he] 
looked mentally retarded."  Then, during his second six 
months, he constantly got in trouble by being violent.  The 
veteran reported that his violent behavior escalated the 
longer he served in the military.  For example, he described 
two events where he beat a staff sergeant and a gunnery 
sergeant.  He reported that he became paranoid, and that he 
began to believe that all his fellow service men were out to 
get him.  After one particularly violent event, the process 
reported began to get him out of the military.  He reportedly 
received a letter from the commanding general ordering him 
out of the service within 12 days, and he was discharged 
within that period of time.  He later appealed this 
discharge, and it was upgraded to a General under Honorable 
Conditions.  The veteran's post-military history was also 
reviewed. The overall conclusion of this Social and 
Industrial Survey was that the veteran did not report or 
display signs and/or symptoms of PTSD.  It was noted that the 
veteran reported his biggest problem was "a lack of 
energy."  Also, it was opined that the veteran might benefit 
from vocational rehabilitation counseling.

At an October 1995 VA PTSD medical examination, the veteran 
reported that, prior to his military service, he was living 
and working with his father on a farm; he was making C 
average grades in the 9th grade, but lost interest in school 
and dropped out, preferring to work on his father's farm; he 
did not have any friends at that time, nor was he involved in 
drug or alcohol abuse; and, because he felt bored, he decided 
to enlist in the military at age 17.   At the October 1995 VA 
PTSD medical examination, the veteran reported that in 
service he was regularly beaten in the stomach by his 
sergeant during basic training; he felt that his physical 
condition suffered as a result of his rapid weight loss from 
220 pounds to 144 pounds over the six weeks of basic 
training; he was transferred out of his platoon to the 
aptitude proficiency platoon for remedial training; when his 
test scores went back up, he was transferred to a different 
camp for infantry training.  The veteran reported that during 
infantry training, other recruits, "non-commissioned," and 
drill instructors beat him, and the veteran developed a 
tendency to fight back and described assailing other recruits 
with a night stick.  The veteran reported that, despite this 
difficulty, he managed to graduate in the top ten percent of 
his boot camp platoon.  The veteran reported continuing 
problems after basic training in trying to complete his 
assigned duties.  For example, he reported that he was sent 
for advanced training as a radio telegraph operator, but he 
"flopped because he could not concentrate and could not even 
learn Morse code"; he was then transferred to Okinawa, where 
he spent the first 6 months picking up garbage because "they 
didn't count me as a real Marine, I didn't know how to play 
the game"; that during the second 6 months he got into 
trouble with minor altercations; and that, after this one 
year tour in Okinawa, he was transferred to various other 
locations until he eventually returned to Okinawa, where he 
got into physical altercations again and was upset when a 
money order of his would not be cashed; he got into a fight 
with a staff sergeant and a gunnery sergeant; and he was 
subsequently discharged.  No combat history was noted.  The 
post-service history noted the fact that the veteran had 
trouble maintaining employment.

Following the October 1995 examination of the veteran, the VA 
examiner diagnosed dysthymic disorder, and rule-out schizo-
type personality disorder.  The examiner commented that the 
veteran had a number of disparate and interesting subjective 
and objective findings; the veteran's chronic low self-
esteem, low energy and difficulty concentrating, along with 
the tendency to overeat, would argue for a dysthymic 
disorder; at the same time, the veteran had unusual 
perceptions of people and their intentions toward him, and 
tended to become easily angered and insulted, which might 
tend even towards paranoid at times; and that the veteran had 
a lack of close friends, some oddities of speech, 
inappropriate affect at times, and would appear to be anxious 
in general around social contact.  The examiner opined that 
this might be a longstanding pattern of interpersonal 
relationships as far as could be told by the history at this 
point, including the VA Social and Industrial Survey 
conducted in September 1995.

In a July 1996 private psycho-diagnostic evaluation, J. M. 
W., Ph.D.(Dr. W) noted that the veteran was interviewed and 
given a mental status exam, the veteran reported that his 
biggest problem was his "attitude," which he dated to his 
traumatic boot camp experience.  The pre- military history 
included the veteran's description of his mother only as "a 
tyrant," that his parents divorced when he was 6, and that 
he lived with his mother until age 15.  The veteran described 
his childhood as "horrible" because his mother was so 
"overbearing."  The veteran reported that he quit school 
during his freshman year, but received his GED while in the 
service.  The veteran reported that, after he joined the 
military, he underwent a "radical attitude change."  He 
reported that he was 5'5" and weighed 270 pounds at service 
entrance, which was unacceptable to the military, so "they 
beat me and tortured me for 5 months."  He reported that 
they made him lose 5 pounds a day, and that he went from 270 
pounds to 144 pounds in 6 weeks.  Additionally, he admitted 
to some informal discipline problems after this experience.  
He attributed his lack of formal disciplinary measures to 
"just plain luck."  Moreover, it was noted that it was the 
veteran's boot camp experience rather than any combat-related 
activities that was the source of his current stress.  The 
veteran also reported that he started smoking marijuana in 
the military, and that he smoked heavily (a pound a month) 
until he admitted himself for inpatient treatment in March 
1989, when he "slowed down" his marijuana consumption, 
although he still smoked periodically, usually to calm 
himself down or to stop his intrusive thoughts.  The veteran 
denied any other drug use, but reported using alcohol heavily 
for 6 months while in service.  Further, he reported that he 
had been drunk about 30 times in the last 20 years, but not 
since his March 1989 inpatient treatment.

In the July 1996 private psycho-diagnostic evaluation, Dr. W 
commented that the veteran reported some classic PTSD 
symptoms, including recurring nightmares where the enemy was 
the United States military rather than the Vietcong, 
increased arousal and vigilance, an exaggerated startle 
response to any loud noise or quick movement, and a long 
history of intrusive thoughts, and suicidal ideation while in 
boot camp, although he denied any since.  Following 
examination of the veteran in July 1996, Dr. W diagnosed 
PTSD.

A September 1997 mental status evaluation report from the 
Center for Holistic Therapy reflects that the veteran 
reported that his parents separated when he was 6 years old, 
he lived with his mother until he was 15, then lived with his 
father until he was 17, his mother was very intense and that 
his father was not, and his mother was emotionally distant 
and unavailable.  He reported that he had no sexual, 
physical, or verbal abuse.  The veteran also reported that 
school had been easy, and that he skipped a lot because he 
was bored, and he reiterated his contention that his current 
problems were due to his experiences during basic training.  
He reported that he quickly realized people got killed during 
training, and it was noted that he was agitated and 
overwhelmed as he discussed being extremely traumatized by 
being in basic training.  The veteran reported that he went 
from initially testing high on his aptitude test and on his 
GCT at 115, and 150 for Mechanical aptitude, but he tested 6 
weeks later in the 30's.  He reported that, on his first day 
in boot camp in September 1970, he saw two brothers sent to 
the duty hut who later left in an ambulance.  The veteran 
then went to the duty hut, where men with megaphones screamed 
in his ears for about 2 hours, so that he became numb with 
fear.  The veteran reported that he stood against the door at 
attention for a long time while a padlock was thrown at him 
from 40 feet away.  When he ducked he was reportedly beaten 
with fists all over, was choked, and told to stand at 
attention while the lock was thrown at him again.  Further, 
he reported that he was beaten daily for 6 weeks and told to 
lose weight or else.  He reported that he lost 85 pounds in 6 
weeks, and that he was forced to do exercises every night 
until he passed out.  The veteran attributed his extreme 
treatment to being a rural kid who was overweight and looked 
like "Gomer Pyle."

The September 1997 mental status evaluation report reflects 
the veteran's report that this treatment reportedly continued 
into infantry training, which the veteran attributed to the 
fact that his instructors had been to Vietnam, and that the 
focus of the brutality and training was to stop "newbys" 
from killing their friends while over in Vietnam.  The 
veteran reported that he was beaten several times a day the 
whole time he was in infantry training, that he felt he was 
the object of contempt and derision, that he was the 
scapegoat of the company, and that he was subjected to 
blanket parties and regular beatings, which added to his fear 
of both authorities and his group members.  The veteran 
related that he saw an instructor put a gun to the head of 
another man and scream over and over that he was going to 
kill him.  The veteran felt that he was catastrophically 
affected by what he was subjected to, and that he lost a part 
of himself; that he went from being a very patriotic 
individual to not being patriotic at all; and he clung to his 
personal identity and refused to be brainwashed into 
believing he was a Marine, with a Marine identity.  The 
veteran related an incident where he reportedly saw a man put 
in a wall locker for a 4 day weekend; the man stayed there 
until the heat, fear, and claustrophobia killed him, and that 
this man never cried out for help.  The veteran reported 
that, by the time he had duty on a ship in Vietnam, he felt 
he was hated by everybody.  The veteran's post-service 
history was also noted.  Following examination of the 
veteran, the overall assessment was PTSD, and explosive 
personality disorder; however, it was noted that the veteran 
did not fit the criteria for the Center's program because 
Vietnam or war trauma was not his problem. 

In various statements, and at his April 1999 personal 
hearing, the veteran contended that he had PTSD as a result 
of his experiences during basic training.  The veteran also 
testified that he was not in any legal trouble when he joined 
the military, that he did not have any behavior problems 
growing up, nor any difficulty with juvenile authorities.  He 
testified that he quit school because he was "stupid"; he 
did not have discipline problems in school; and he was not 
disciplined for behavior problems while in school.  The 
veteran testified that the results of his testing on 
enlistment were above average; on his 5th day of boot camp, 
he was sent to the duty hut where others tortured, screamed, 
and beat on him for hours.  The veteran testified that two 
brothers went into the hut and had to be taken away in an 
ambulance; that he was forced to lose 5 pounds a day during 
his first 6 weeks of basic training; that he went from 220 
pounds to 142 pounds; and he went from a person who never had 
a bit of trouble at all with school, or grades or tests, to a 
test where he only scored 34 points out of 100.  He testified 
of an incident where he passed out because of heat 
exhaustion, and was revived by someone slapping him.  The 
veteran testified that most of his trauma occurred during his 
first 6 weeks of service, and that he started having problems 
during his second tour in Okinawa.  He specifically 
reiterated his contentions that he was harassed by Sergeant F 
during this period.  The veteran testified that he saw a 
psychiatrist in May 1972 after he "freaked out on a 
corporal," yelling obscenities at him. 

The Personnel Management Support Branch (MMSB) reported that 
they were unable to verify the death of a Marine due to 
hazing through the unit diaries.  They also noted that they 
"have no means by which [they] can verify any congressional 
inquiries regarding recruit training.  The unit diaries do 
not show any recruit was killed during training by a training 
instructor."

The a Command Chronology dated in March 1971 from the base in 
which the veteran underwent his basic training, Marine Corps 
Recruit Depot, San Diego, California, reflect that there were 
42 Congressional Inquiries regarding alleged maltreatment of 
recruits.  In June 2003, the Head of the Archives Section of 
the Marine Corps Historical Center indicated in writing that 
at that time they had "no records of any Congressional 
investigations or IG investigations" of the Marine Corps 
Recruit Depot, San Diego.  An August 2003 reply from the 
National Archives and Records Administration reflects that 
they did not have the requested records for the time period 
requested, including 1970, because there were gaps in the 
records, and that any such records would be in the custody of 
the Navy's Office of Legislative Affairs.  A September 2003 
contact with a Navy appraisal archivist reflects his belief 
that the requested records had been marked temporary and had 
been destroyed years ago, but the Navy Office of Legislative 
Affairs might still have the records.  In March 2004, the 
Navy Office of Legislative Affairs confirmed that the records 
would have been temporary and would have been destroyed, and 
that the records were not located in his office.  Contact 
with the U.S. Navy-Marine Corps Liaison in March 2004, 
likewise, revealed that the records were not located in that 
office, the records were of no historical value, and would 
have been destroyed. 

A September 2003 lay statement reflects that the veteran had 
many friends prior to service, and that, following basic 
training, the veteran was very aggressive.   

B.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In March 2002, 38 C.F.R. § 3.304(f), which sets forth the 
requirements for service connection for PTSD, was amended to 
add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault.  The new provision of 38 C.F.R. 
§ 3.304(f)(3)(2003) codifies the development procedures for 
PTSD secondary to personal assault previously found in the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999).  The Board finds that the March 2002 regulatory 
change is favorable to the veteran, as it provides the basis 
for establishing evidence of in-service personal assault from 
sources other than the veteran's service records.  The 
veteran was advised of these changes in the May 2003 letter. 

The revised regulation at 38 C.F.R. § 3.304(f)(3) (2003) now 
provides that, if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor and such evidence include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The regulation 
specifically provides that VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  However, if it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

Turning to the merits of the underlying claim, the provisions 
of 38 U.S.C.A. 
§ 1154(b) provides that, in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation; however, the provisions of 38 
U.S.C.A. 
§ 1154(b) are only applicable in cases where a veteran is 
shown to have actually served in combat with the enemy.  For 
application of 38 U.S.C.A. § 1154(b), it is not sufficient 
that a veteran be shown to have served during a period of war 
or to have served in a theater of combat operations or in a 
combat zone.  To gain the benefit of a relaxed standard for 
proof of service incurrence of an injury or disease, 38 
U.S.C.A. § 1154(b) requires that the veteran have actually 
participated in combat with the enemy.  See VAOPGCPREC 12-99.  
Here, the evidence does not show, nor does the veteran 
allege, that he engaged in combat with the enemy during 
active service.  The veteran has specifically stated that his 
claimed PTSD is not due to combat experiences, but is due to 
personal assault during basic training.  Thus, 
38 U.S.C.A. § 1154(b) is not applicable in the instant case.

The revised regulation at 38 C.F.R. § 3.304(f)(3) 
contemplates that a request for transfer to another military 
duty assignment may be some evidence of behavior changes that 
may constitute credible evidence of the stressor.   In this 
veteran's case, the record does not reflect any request for 
transfer to another military duty assignment.  

Deterioration in work performance is a behavior change 
contemplated by 38 C.F.R. § 3.304(f)(3) that may constitute 
credible evidence of the stressor.   In this case, the 
veteran reported at the October 1995 VA examination that he 
even graduated in the top ten percent of his boot camp 
platoon.  While there is evidence of changes in performance 
and performance evaluations, as well as an increased 
disregard for military authority, this occurred in 1972, 
which is almost 2 years after the veteran would have 
completed basic training.  Further, the veteran did receive 
psychiatric evaluation for his problems at that time, and 
these problems were attributed to a pre-existing personality 
disorder.  

Substance abuse is also a behavior change indicated by 
38 C.F.R. § 3.304(f)(3) that may constitute credible evidence 
of the stressor.  There is no evidence that the veteran 
abused drugs in service.  

Episodes of depression, panic attacks, or anxiety without an 
identifiable cause are examples of behavior changes 
contemplated by 38 C.F.R. § 3.304(f)(3) that may constitute 
credible evidence of the stressor.  In this case, in May 
1972, an examiner related the veteran's recent anxiety 
reaction to having to face nonjudicial punishment; therefore, 
the nonjudicial punishment is the identifiable cause of these 
anxiety symptoms.  There is no indication that the veteran 
went to the medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment during basic 
training.

Unexplained economic or social behavior changes are also 
contemplated by 38 C.F.R. § 3.304(f)(3) as behavior changes 
that may constitute credible evidence of a stressor.  The 
veteran submitted a September 2003 lay statement to the 
effect that after basic training the veteran was "very 
aggressive," without indication as to how aggressive the 
veteran was before enlistment.  In May 1972, an examiner 
noted that the veteran had completed two years of service 
prior to the recent anxiety reaction prompted by facing 
nonjudicial punishment; these changes are explained by the 
event of nonjudicial punishment.  The December 1972 in-
service examination reflects the examiner's conclusion that 
the veteran's personality disorder was longstanding.  The 
controlling regulation at 38 C.F.R. § 3.304(f)(3) 
contemplates evidence of behavior changes "following the 
claimed assault."  For these reasons, the Board finds that 
the occurrence of a stressor to which the veteran attributes 
the symptoms of PTSD, including the claimed in-service 
stressor of personal assault, is not supported by credible 
supporting evidence.  

The Board also finds that the veteran's purported in-service 
stressors of personal assault or witnessing personal assault 
alleged to have occurred during his period of basic training 
are not corroborated by the service record evidence.  For 
example, while the veteran was written up for various 
disciplinary problems, he was not written up for physical 
assault.  The evidence does not support his account that he 
physically attacked his gunnery sergeant and his platoon 
sergeant. 

With regard to the veteran's credibility in reporting alleged 
in-service events, nothing in the records reflects that the 
veteran was forced to lose 80 to 100 pounds within in his 
first 6 weeks of basic training.  As noted above, the veteran 
claimed that he entered service weighing anywhere from 220 to 
270 pounds, and that his weight was in the 140s after 6 
weeks.  His enlistment examination noted his weight as 193 
pounds, and his release from active duty examination noted 
that he weighed 200 pounds.  Although service records from 
1972 note counseling for weight control, there are no such 
notations during the veteran's period of basic training.

The command chronology records do note several deaths during 
the veteran's period of basic training, but none under the 
circumstances alleged by the veteran (an individual locked in 
a locker during a long weekend).

The Board also notes that the evidence on file does not show 
any statements from confidants such as family members, 
roommates, clergy, or fellow service members in support of 
the veteran's account of physical abuse during his basic 
training.  The closest such evidence is the November 1972 
letter the veteran wrote to his mother regarding the 
purported harassment by Sergeant F.  As noted above, 
investigation conducted at that time failed to substantiate 
these allegations.  Further, the service records include 
letters from the platoon commander and first sergeant, in 
addition to Sergeant F, all of whom noted that the veteran 
had received counseling for his weight problem, appearance, 
and attitude, with no improvement thereof.  Given the fact 
that several of his superiors had problems with the veteran's 
in-service conduct, this tends to refute the contention that 
he was the victim of a harassment campaign by one individual.

With respect to the in-service psychiatric evaluations, the 
Board notes that the veteran did not make any allegations 
during or proximate to service that he was abused/assaulted 
on numerous occasions during basic training.  Rather, the 
veteran's statements tended to focus on his pre-service 
problems, and the difficulty he had adjusting to the 
requirements of military service.  Furthermore, as previously 
stated, the veteran's in-service problems were attributed to 
a pre- existing personality disorder.  The May 1972 records 
found the veteran to be an adolescent in turmoil, while the 
December 1972 consultation resulted in an impression of 
severe inadequate personality disorder that existed prior to 
enlistment.  In fact, the veteran made no allegation that he 
was physically assaulted during basic training until more 
than 20 years after his discharge from service, and in the 
context of seeking compensation.  As the May and December 
1972 in-service psychiatric evaluations were made during 
service, and the veteran's statements were made in the 
context of obtaining treatment rather than compensation, the 
Board finds the  veteran's history of pre-service family and 
social dysfunction far more credible than the latter history 
of in-service stressors, including daily beatings, obtained 
many years after service.  The Board parenthetically notes 
that while the veteran was diagnosed with a personality 
disorder during service, such is not a disease or disability 
for VA compensation purposes.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  

In addition to the fact that the alleged stressors were not 
reported during or for many years after service and only 
after the veteran filed a claim for compensation benefits, 
and the fact that the service personnel and medical records 
do not show any indication of such stressors, including 
evidence of beatings, there are several other reasons why the 
Board finds that the veteran's statements and testimony 
regarding his alleged in-service stressors are not credible.  
A review of the veteran's various statements over the years 
shows numerous inconsistencies.  For example, at his April 
1999 personal hearing, the veteran testified that he was not 
in any legal trouble when he joined the military, that he did 
not have any behavior problems growing up, nor any difficulty 
with juvenile authorities; however, his May 1972 service 
medical records note that he reported breaking and entering 
into his aunt's home.  This account is supported by his 
enlistment application which noted that he had been charged 
with illegal entrance in July 1969.  In addition, at his 
December 1972 psychiatric consultation, the veteran reported 
that he had problems with obsessive stealing prior to service 
for which he was caught 4 times. 

The veteran also testified at the hearing that he went from a 
person who never had a bit of trouble at all with school, or 
grades or tests, to a test where he only scored 34 points out 
of 100; however, at the September 1995 VA Social and 
Industrial Survey, the veteran reported that he was 
academically behind his classmates.  Moreover, the September 
1997 report from the Center for Holistic Therapy reflects 
that the veteran stated that he had not experienced sexual, 
physical, or verbal abuse prior to service; however, the 
service medical records and the September 1995 VA Social and 
Industrial Survey reflect that he reported that he was 
physically abused as a child by a stepfather beginning when 
he was age 10.  Based upon such inconsistent reporting of 
events that is uncorroborated by credible supporting 
evidence, and the rather incredible nature of his claims of 
in-service beatings, such as being subjected to daily 
beatings and being beaten by noncommissioned (officers), 
drill instructors and other recruits, the Board concludes 
that the veteran's testimony regarding the occurrence of in-
service stressful events-including statements alleging 
multiple incidents of physical assault during active service-
is not credible.  For these reasons, the Board finds that the 
occurrence of a stressor to which the veteran attributes the 
symptoms of PTSD, including the claimed in-service stressor 
of personal assault, is not supported by credible supporting 
evidence.  

The private medical records from a psychologist (J. M. W., 
Ph.D.) and the Center for Holistic Therapy contain diagnoses 
of PTSD, and attribute the disability to the veteran's 
claimed in-service stressors of multiple accounts of abuse 
during basic training; however, the Board is not bound to 
accept the opinions of physicians or psychologists whose 
diagnoses of PTSD are based on an unverified history of 
stressful incidents as related by the veteran.  "Just 
because a physician or health care professional accepted 
appellant's description of his Vietnam experiences as 
credible, and diagnosed the appellant as suffering from PTSD, 
does not mean the BVA is required to grant service connection 
for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Court has held that the 
diagnosis of PTSD must be based on a stressor history which 
has been verified, as an examination based on a questionable 
history is inadequate for rating purposes.  West v. Brown, 7 
Vet. App. 70, 78 (1994).

As the veteran has been found not to be credible with regard 
to the alleged in-service stressful events of personal 
assault, and occurrence of an in-service stressor of personal 
assault is not supported by credible supporting evidence, the 
Board finds that PTSD was not incurred in or aggravated by 
service.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD, and it must be denied.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304(f).  The Board 
has considered the doctrine of affording the veteran the 
benefit of any existing doubt with regard to the issue on 
appeal; however, as the preponderance of the evidence is 
against the veteran's claim, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this issue on that basis.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.





ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



